 


110 HRES 478 EH: Electing a member to the Joint Committee on Printing.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 478 
In the House of Representatives, U. S.,

June 12, 2007
 
RESOLUTION 
Electing a member to the Joint Committee on Printing. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives to rank after Mr. Capuano: 



 Joint Committee on Printing:Mrs. Davis of California. 

 
 
Lorraine C. Miller,Clerk.
